The opinion of the Court was delivered by
Gibson, C. J.
It is said that by-laws preclusive of recourse to remedies beyond the corporate jurisdiction, are void, because the general legislative power only is adequate to take from the citizen his remedy by due course of law. But a corporator may undoubtedly surrender, by consent, a matter of common right, which he could not be deprived of by a by-law that had not received his assent. Astley v. The Whitstable Company, (17 Ves. 323.) Independently of implied assent, the by-laws of a municipal corporation, within the scope of its corporate powers, bind, by statutory or prescriptive force, all who happen to be within the territorial limits of its jurisdiction, whether corporators or strangers. But the by-laws of a private corporation like the present, derive their force from assent, either actual or constructive. How far then did the plaintiff below assent to the jurisdiction of the tribunal, by which he was disfranchised 1
There are points of limitation to the general presumption of assent to things, done at a regular meeting; for that the presumption has no place where the act was otherwise illegal, is collectible from Slee v. Bloom, (19 Johns. 456.) The matter here, however, depends not' merely on presumption of assent to a by-law, but on the charter to which the plaintiff expressly assented at his initiation; and he is consequently bound by every thing done in accordance with it. The seventh article declares that the stewards, doubting the inability of a beneficiary to pursue his business, may have him examined by a physician, whose report is to be conclusive; and the twentieth declares, that being served with a copy of the charge, and summoned to appear at the next stated meeting, he shall, on trial and conviction by two-thirds, be dealt with agreeably to the by-laws. These ordain, that no member receive benefits for a disease induced 'by debauchery, drunkenness or offensive fighting; but that a culprit in any of these predicaments, being reported by the stewards to the next stated meeting, be expelled. The plaintiff was thus reported, and charged by the stewards with inducement of disease by intoxication; and at the next stated meeting, the’ hearing of the charge and the answer submitted, was adjourned. At the third meeting, though re-summoned, he failed to appear, but sent a written request for a further postponement; whereupon he was convicted and expelled by the requisite majority. Into the regularity of these proceedings, it is not permitted us to look. The sentence of the society, acting in a judicial capacity and with undoubted jurisdiction of the subject-matter, is not to be questioned *313collaterally, while it remains unreversed by superior authority. If the plaintiff has been expelled irregularly, he has a remedy by mandamus to restore him; but neither by mandamus nor action, can' the merits of his expulsion be re-examined. He stands convicted by the sentence of a tribunal of his own choice; which, like an award.of arbitrators, concludes him. Even were there not a sentence in the way, payment of his stipendiary allowance could not be enforced by action. The society never consented to expose itself to the costs and vexation of an action for every weekly pittance that might be in arrear. For open disregard of- the prescribed forms of procedure, the remedy' would be by mandamus to the proper organ; but that results from the visitorial power incident to the King’s Bench, which is reserved to this Court by the act of 1722, and which enables it to supervise and correct the abuses of inferior jurisdictions. The remedy by action was therefore misconceived.
Judgment reversed.